NUMBER 13-09-00658-CV

                                   COURT OF APPEALS

                      THIRTEENTH DISTRICT OF TEXAS

                          CORPUS CHRISTI - EDINBURG



                      IN RE: BISHOP LIFTING PRODUCTS, INC.


                             On Petition for Writ of Mandamus
                             and Request for Temporary Relief


                               MEMORANDUM OPINION

            Before Chief Justice Valdez and Justices Yañez and Vela
                      Memorandum Opinion Per Curiam1

        On December 8, 2009, relator, Bishop Lifting Products, Inc., filed a petition for writ

of mandamus by which it requests this Court to direct respondent, the Honorable Rudy

Delgado, presiding judge of the 93rd Judicial District Court of Hidalgo County, Texas, to

grant its motion to compel arbitration. Relator also filed a request for emergency temporary



        1
          See T EX . R. A PP . P. 52.8(d) ("W hen denying relief, the court m ay hand down an opinion but is not
required to do so."); T EX . R. A PP . P. 47.4 (distinguishing opinions and m em orandum opinions).
relief, which sought to stay a December 14, 2009 trial setting.                            See TEX . R. APP. P.

52.10(a).

         The Court, having examined and fully considered the petition for writ of mandamus

and the papers on file,2 is of the opinion that relator has not shown itself entitled to the

relief sought and the petition for writ of mandamus should be denied. See TEX . R. APP. P.

52.8(a). Accordingly, the request for emergency temporary relief and the petition for writ

of mandamus are DENIED.

                                                                PER CURIAM




Delivered and filed
the 9th day of December, 2009.




         2
         W e note that the m andam us record was not indexed. See T EX . R. A PP . P. 52.7 (providing that any
party who files m aterials for inclusion in the record m ust provide an “index listing the m aterials filed and
describing them in sufficient detail to identify them .”). In our sole discretion, we chose not to strike the petition.

                                                          2